      Case 4:07-cv-00767 Document 188 Filed on 04/28/21 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KEVIN JOSEPH WINSLOW,                        §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 4:07-CV-0767
                                             §
HARRIS COUNTY, et al,                        §
                                             §
        Defendants.                          §


             NOTICE OF DESTRUCTION OF HEARING/TRIAL EXHIBITS

To: All Counsel of Record

The offering parties are notified to take possession of the exhibits submitted into evidence
consisting of 1 white 3-ring binder of defendant’s exhibits on the above titled case by
Friday, May 14, 2021 or the exhibits will be destroyed without further notice pursuant to
LR 79.2 of the Southern District of Texas. Exhibits may be picked up at the Office of the
Clerk, US District Court, 515 Rusk Street, Rm. 5300, Monday-Friday 8:00 am to 5:00 pm.




                                                        Nathan Oschner, Clerk of Court



Date: 4/28/2021                                  by:    Joan Davenport, deputy clerk


 For inquiries or further information, please email the Case Manager for Judge Sim Lake,
                           Sheila_R_Anderson@txs.uscourts.gov
